SIMPSON, J.
This action is by the appellee against the appellant, for the conversion of certain lumber. One Ferguson, whose employes had gotten over the line and taken some timber from the premises of the plaintiff, proposed to the agent of the plaintiff to buy the land, and paid to him the first purchase money; but the receipt shows that the money Avas received subject to the ratification by the proper authority of the company, and the evidence shoAvs that said corporation refused *80to ratify the sale. Ferguson continued to take timber from the lands of the plaintiff, converting it into lumber, and selling the amount involved in this suit to the defendant.
Although Ferguson may have supposed that his proposition to buy would be accepted, and may have relied on the assurance of the agent (which, however, is denied by said agent) that it would be all right for him to go on taking the timber, yet he was presumed to know the law, that the title to the property was not in him, and, consequently, in taking the timber, after he had proposed to buy it, he was -a willful trespasser. The defendant, deriving title from him, occupies the same relation as Ferguson.—Craze v. Ala. State Land Co., 155 Ala. 431-435, 46 South. 479.
It is insisted, in the next place, that there was no conversion'by the appellant, because the evidence shows only that it had bought the lumber from Ferguson, but that it still remained in Ferguson’s yard, and defendant-had not assumed any dominion or control over it. Even aside from the discussion as to just what acts of dominion or control, on the part- of a purchaser, are necessary to constitute a conversion, “exceptions are construed most strongly against the party excepting, and if the bill is capable of two constructions, one favorable to the lower court and the other unfavorable, that construction will be adopted which will sustain, rather than that which will reverse, the judgment.”—Milliken v. Maund, 110 Ala. 335, 20 South. 310. The bill of exceptions in this case states that Ferguson “stacked the lumber on the mill yard, and some time before the attachment was levied sold it to defendant; the lumber was stacked on the yard at the time the writ of attachment in this case was levied on it, except about 75,000 feet that had *81been moved.” This certainly is open to the inference that the defendant had removed that much, if it does not also furnish an inference that it was exercising dominion over all. It is true that in the latter part of the bill of exceptions it is stated that “the lumber in controversy in this case was stacked on the mill yard, and said Evans bought it as he had been buying from said Ferguson; but he had not, at the time this suit was commenced, removed any part of it.” While it is true that said Evans was the general agent of the defendant, yet, in view of the previous statement, and of the rule of law adverted to, we cannot say that no agent of the defendant had exercised dominion and control over the lumber. It follows that the court properly refused charge No. 2, requested by the defendant, which was the general charge.
The question then arises whether or not the court committed error in giving charge 8, on the request of the plaintiff. In a case where the mortgagee of cotton brought trover against one who had purchased it from the mortgagor, and S. (the mortgagor) testified merely that he had taken the cotton to town and sold it to the defendant, this court said: “A sale implies, and this testimony of S. imports, a delivery of the property to the purchaser. Such purchase, payment for, and taking possesion of the cotton, by R. — all presumptively for his own benefit and behoof — import, or, at least, are facts authorizing the jury to find the assumption of dominion over the property by the purchaser in his own right, and subversive of the rights others might have in it. * * . * This assumption of dominion over it by R. was wrongful, and, in and of itself, amounted to and was a conversion. * * The conversion was consummated and complete, whether R. ever disposed of the property or not, and *82without demand upon him and refusal by him to surrender, the property.” — Woods v. Rose & Co., 135 Ala. 297, 300, 33 South. 41. Under the principles of the case just cited, in connection with the facts of this case, the court did not commit any error in giving said charge 8. 28 Am. & Eng. Ency. Law (2d Ed.) 704. •
The judgment of the court is affirmed.
Affirmed.
Dowdell, C. J., and McClellan and Mayfield. JJ., concur.